246 S.W.3d 8 (2007)
Isaiah B. STAPLES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66000.
Missouri Court of Appeals, Western District.
December 11, 2007.
Motion for Rehearing and/or Transfer Denied January 29, 2008.
Application for Transfer Denied March 18, 2008.
Jeannie Willibey, Kansas City, MO, for appellant.
Shaun J. MacKelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before NEWTON, P.J., BRECKENRIDGE[1] and ELLIS, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 29, 2008.

ORDER
PER CURIAM.
Isaiah Staples appeals the denial after an evidentiary hearing of his Rule 29.15 motion for post-conviction relief for ineffective assistance of counsel. After a thorough *9 review of the record, we find that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this Court at the time this case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this Court as a special judge for the purpose of disposition of this case